         Case 1:16-cv-02320-CKK Document 82 Filed 04/16/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
FREEDOM WATCH,                       )
                                     )
                        Plaintiff,   )
                                     )
    v.                               )   Civ. A. No. 16-2320 (CKK)
                                    )
BUREAU OF LAND MANAGEMENT           )
and U.S. DEPARTMENT OF JUSTICE,     )
                                    )
                        Defendants. )
___________________________________ )

                                   JOINT STATUS REPORT

       The parties, by and through counsel, s respectfully file this Joint Status Report pursuant

to the Court’s December 19, 2020, Minute Order.

                                               FBI

       Throughout the processing of Plaintiff’s FOIA request pursuant to this litigation, FBI had

determined that the material responsive to Plaintiff’s request was deemed exempt in its entirety

pursuant to FOIA Exemption (b)(7)(A), 5 U.S.C. Section 552(b)(7)(A) (“7(A) Exemption”). By

letter of January 29, 2021, however, FBI reported that, notwithstanding its propriety when

previously invoked, the 7(A) Exemption no longer applies to withhold the material in

full. Consequently, FBI began gathering additional information to provide an official page count

and processing schedule by March 31, 2021.

       Regrettably, that effort has not yet been completed, as FBI is currently collecting

additional information from one of its Field Offices to finalize its estimated page count and

processing schedule. In the meantime, FBI is moving forward with preparing the material that is

on hand for processing. But this request must be managed against other competing requests in
              Case 1:16-cv-02320-CKK Document 82 Filed 04/16/21 Page 2 of 3




litigation. The responsive material will have to undergo processing and internal review prior to

the release of any non-exempt information.

        As the Court is likely aware, FBI’s FOIA operation has experienced a reduction of 50%

of in-person staff due to workplace disruptions caused by COVID-19, which has impacted the

processing of FOIA requests. As of April 11, 2021, FBI’s FOIA operation finally returned to

normal staffing and is working as quickly as possible to meet processing deadlines in numerous

competing litigation cases. The FBI estimates that it can make its first initial production of non-

exempt information by the end of May 2021.

                                               BLM

        The Bureau of Land Management (“BLM”) reports that, since Defendants’ last status

report, it has processed nearly 8,000 pages of potentially responsive records, of which nearly

1,250 pages have been released in whole or in part. Specifically, BLM has sent interim releases

on January 8 (January release) March 1, 2021 (February release), and April 14, 2021 (March

release). 1

        Also during the period since the parties’ last reports, Plaintiff’s former counsel submitted

a Notice of Appearance and Renewed Request to Reassign. Undersigned Plaintiff’s counsel

expects formally to follow up on that filing shortly, a representation as to which undersigned

government counsel lacks a present basis to respond.

        The parties propose to submit a joint status report on or before August 16, 2021.

Dated: April 16, 2021




1
 BLM’s March release was delayed by consultations undertaken with other agencies. BLM
hopes to makes its April release by April 30, 2021.


                                                 2
       Case 1:16-cv-02320-CKK Document 82 Filed 04/16/21 Page 3 of 3




                                   Respectfully submitted,

/s/ Jonathon Alden Moseley         CHANNING D. PHILLIPS, D.C. Bar #415793
3823 Wagon Wheel Lane, Suite 345   Acting United States Attorney
Woodbridge, VA 22192
(703) 656-1230 (t)                 BRIAN P. HUDAK
(703) 783-0449 (f)                 Acting Chief, Civil Division
contact@jonmoseley.com
Counsel for Plaintiff              By: /s/ John Moustakas
                                   John Moustakas, D.C. Bar #442076
                                   Assistant United States Attorney
                                   555 Fourth Street NW
                                   Washington, D.C. 20530
                                    (202) 252-2518
                                   john.moustakas@usdoj.gov

                                   Counsel for Defendants




                                      3
